DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 1.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/01/2020 has been entered. 
Claim Status
Claims 1, 9, 11, 14-15 are amended. Claims 4-6 and 10 are canceled. Claims 16-17 are new. Currently, claims 1-3, 7-9, and 11-17 are pending in the application.
Priority
Examiner acknowledges the following data:
Parent Data
16318013, filed 01/15/2019 and having 1 RCE-type filing therein is a national stage entry of PCT/US18/40844, International Filing Date: 07/05/2018.
PCT/US18/40844 Claims Priority from Provisional Application 62532533, filed 07/14/2017. 
PCT/US18/40844 Claims Priority from Provisional Application 62553451, filed 09/01/2017.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 03/27/2019 and 02/08/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant’s arguments filed on 12/01/2020, with respect to claims 1, 16 and 17 have been considered but are moot in view of new ground(s) of rejection.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 8, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schifter (US 2016/0229196) in view of Gandhi et al (US 2011/0307349) and further in view of Hopper et al (US 2016/0247195)
Regarding claim 1, Schifter discloses method for formatting indicia sized for use with jewelry includes (printing the created, sized artistic creation of the selected image on a sized metal substrate insert 26, which when printed, includes a printing of the selected artistic creation image placed into the selected locket 20, [0004]-[0006], [0020]-[0025]): 
(purchasing (selecting) a locket shipped with a specific size and shape, [0004], [0016], [0019]); 
selecting indicia for reproduction (selecting image 12 to be reproduced in a locket, [0018]); 
editing the selected indicia to fit in a virtual display frame representative of and corresponding to a physical frame of a locket represented by the selected locket jewelry design (create an artistic creation (editing) of the selected image to fit in an electronic format insert 26 (virtual display frame) of the interior space of the insert 26 of the actual locket jewelry design selected, [0004]-[0006], [0016]-[0025]); and 
generating a cutout layout of the edited indicia on a printable media of a predetermined size, which when printed, includes a reproduction of the selected indicia sized to fit the locket represented by the selected locket jewelry design (printing the created, sized artistic creation of the selected image on a sized metal substrate insert 26, which when printed, includes a printing of the selected artistic creation image placed into the selected locket 20, [0004]-[0006], [0020]-[0025]).
Schifter does not specifically disclose concept of selecting a locket jewelry design from among a plurality of locket designs of different sizes and shapes;
However, Gandhi et al specifically teaches concept of selecting a locket jewelry design from among a plurality of locket designs of different sizes and shapes (select a jewel shape among various jewel shapes, such as round, princess, emerald, Asscher, marquise, oval, radiant, pear, heart, cushion, and sizes, [0011]-[0013])
 Gandhi et al.  One of ordinary skill in the art would have been motivated to make this modification in order to facilitate ordering of jewelry, (Gandhi et al, [0007])
Schifter and Gandhi et al do not specifically disclose concept of accessing a user’s social media account, the user’s social media account having user’s digital images;
Selecting indicia for reproduction including selecting one of the digital images;
However, Hopper et al specifically teaches concept of accessing a user’s social media account (joining the network to access user social media related to the event of a user platform account, [0016], [0061]-[0063], [0070], [0079], [0081]), the user’s social media account having user’s digital images (joining the network to access digital images of a user social media related to the event of a user platform account, [0016], [0061]-[0063]);
Selecting indicia for reproduction including selecting one of the digital images (select digital images to print on the social media printer, [0061]-[0063], [0065], [0067]-[0068], [0074]-[0075], [0079], [0081]);
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Schifter with concept of selecting a locket jewelry design from among a plurality of locket designs of different sizes and shapes of Gandhi et al and concept of accessing a user’s social media account, the user’s social media account having user’s digital images; Selecting indicia for reproduction including 
	
Regarding claim 2, Schifter discloses method (printing the created, sized artistic creation of the selected image on a sized metal substrate insert 26, which when printed, includes a printing of the selected artistic creation image placed into the selected locket 20, [0004]-[0006], [0020]-[0025]), further comprising: 
saving, transmitting, or printing the generated cutout layout (printing the created, sized artistic creation of the selected image on a sized metal substrate insert 26, which when printed, includes a printing of the selected artistic creation image placed into the selected locket 20, [0004]-[0006], [0020]-[0025]).

Regarding claim 3, Schifter discloses method (printing the created, sized artistic creation of the selected image on a sized metal substrate insert 26, which when printed, includes a printing of the selected artistic creation image placed into the selected locket 20, [0004]-[0006], [0020]-[0025]), wherein: 
selecting indicia includes selecting a digital image or text from a user's device including at least one of a smartphone, tablet computer, and personal computer (selecting image 12 from a user photo electronic album, [0018]).

Regarding claim 8, Schifter discloses method (printing the created, sized artistic creation of the selected image on a sized metal substrate insert 26, which when printed, includes a printing of the selected artistic creation image placed into the selected locket 20, [0004]-[0006], [0020]-[0025]), wherein: 
each virtual display frame corresponds to one display area (electronic format insert 26 (virtual display frame) corresponding to the interior space of the insert 26, [0004]-[0006], [0016]-[0023]).

Regarding claim 11, Schifter discloses method (printing the created, sized artistic creation of the selected image on a sized metal substrate insert 26, which when printed, includes a printing of the selected artistic creation image placed into the selected locket 20, [0004]-[0006], [0020]-[0025]), further comprising: 
Schifter does not specifically disclose concept of accessing predetermined tag data from a user's account; 
associating predetermined interest categories with the tagged data; 
associating photo images in the user's account with the predetermined tagged data and the interest categories; and 
graphically presenting the interest categories as selectable graphical links to the user's photo images, wherein the indicia includes the user's photo images.
However, Gandhi et al specifically teaches concept of accessing predetermined tag data from a user's account (customer selects jewelry arrangements from online store merchant account and saved the selected arrangements of interest, [0007]-[0010], [0021], [0024], [0032]); 
(comparing plurality of jewelries with saved customer selected jewelries of interest, [0007]-[0012], [0021], [0024], [0032]); 
associating photo images in the user's account with the predetermined tagged data and the interest categories (comparing plurality of electronic images of jewelries with saved customer selected images of jewelries, [0007]-[0013], [0021], [0032]); and 
graphically presenting the interest categories as selectable graphical links to the user's photo images, wherein the indicia includes the user's photo images (When the jewel button 204 is selected, a pop-up window 210 is presented to the jewelry customer 102 allowing her to select a jewel shape among various jewel shapes, such as round, princess, emerald, Asscher, marquise, oval, radiant, pear, heart, cushion, and so on. See FIG. 3. Once a shape selection is made, a suitable icon reflecting the jewel shape appears in the center of the jewel button 204 of customer selected jewelries of interest, [0011]-[0015], [0021], [0032]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Schifter with concept of accessing predetermined tag data from a user's account; associating predetermined interest categories with the tagged data; associating photo images in the user's account with the predetermined tagged data and the interest categories; and graphically presenting the interest categories as selectable graphical links to the user's photo images, wherein the indicia includes the user's photo images of Gandhi et al. One of ordinary skill in the art 
Schifter and Gandhi et al do not specifically disclose concept of accessing predetermined social media tag data from a user's social media account;
the digital images in user’s social media account including user’s photos images,
associating user’s photo images in the user's social media account with the predetermined social media tagged data and the interest categories;
However, Hopper et al specifically teaches concept of accessing predetermined social media tag data from a user's social media account (joining the network to access user social media related to the event of a user platform account, [0016], [0061]-[0063], [0070], [0079], [0081]);
the digital images in user’s social media account including user’s photos images (joining the network to access user social media related to the event of a user platform account includes captured images, [0016], [0061]-[0063], [0070], [0079], [0081]),
associating user’s photo images in the user's social media account with the predetermined social media tagged data and the interest categories (images of interest pertains to ie music event or any other types of events, [0057]-[0068]);
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Schifter with concept of accessing predetermined tag data from a user's account; associating predetermined interest categories with the tagged data; associating photo images in the user's account with the predetermined tagged data and the interest categories; and graphically presenting the 

Regarding claim 12, Schifter discloses method (printing the created, sized artistic creation of the selected image on a sized metal substrate insert 26, which when printed, includes a printing of the selected artistic creation image placed into the selected locket 20, [0004]-[0006], [0020]-[0025]), further comprising: 
selecting an interest category to access the user's photo images for selection as the indicia for reproduction (selecting image 12 to be reproduced in a locket, [0018]).

Regarding claim 13, Schifter discloses method (printing the created, sized artistic creation of the selected image on a sized metal substrate insert 26, which when printed, includes a printing of the selected artistic creation image placed into the selected locket 20, [0004]-[0006], [0020]-[0025]), wherein: 

However, Gandhi et al specifically teaches concept of the predetermined tagged data includes at least one of interests, check-in location, tagged location, friend, and friend relationship (the saved customer selected jewelries includes jewelries of customer interest, [0007]-[0012], [0021], [0024], [0032]) .
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Schifter with concept of the predetermined tagged data includes at least one of interests, check-in location, tagged location, friend, and friend relationship of Gandhi et al and concept of accessing a user’s social media account, the user’s social media account having user’s digital images; Selecting indicia for reproduction including selecting one of the digital images of Hopper et al.  One of ordinary skill in the art would have been motivated to make this modification in order to facilitate ordering of jewelry, (Gandhi et al, [0007])

Regarding claim 14, Schifter discloses method(printing the created, sized artistic creation of the selected image on a sized metal substrate insert 26, which when printed, includes a printing of the selected artistic creation image placed into the selected locket 20, [0004]-[0006], [0020]-[0025]), further comprising: 
Schifter does not specifically disclose concept of accessing an account of a user containing photos; 

associating the one or more tags with the predetermined categories; 
graphically presenting the categories as selectable links to the user's digital images, wherein the indicia includes the user's digital image.
However, Gandhi et al specifically teaches concept of accessing an account of a user containing photos (customer selects jewelry arrangements from online store merchant account and saved the selected arrangements, [0007]-[0010]); 
auto-tagging at least one digital image in the user's account to generate one or more tags based on the content of the digital image (automatically save the selected jewelries arrangements in the online store merchant account to generate a saved arrangement of the selected jewelries arrangements based on customer selected jewelries arrangements, [0007]-[0015], [0021], [0032]); 
associating the one or more tags with the predetermined categories (comparing plurality of jewelries with saved customer selected jewelries, [0007]-[0012], [0024]);; 
graphically presenting the categories as selectable links to the user's digital image, wherein the indicia includes the user's digital image (When the jewel button 204 is selected, a pop-up window 210 is presented to the jewelry customer 102 allowing her to select a jewel shape among various jewel shapes, such as round, princess, emerald, Asscher, marquise, oval, radiant, pear, heart, cushion, and so on. See FIG. 3. Once a shape selection is made, a suitable icon reflecting the jewel shape appears in the center of the jewel button 204, [0011]-[0015], [0021], [0032]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Schifter with concept of accessing an account of a user containing photos; 
auto-tagging at least one digital image in the user's account to generate one or more tags based on the content of the digital image; associating the one or more tags with the predetermined categories; graphically presenting the categories as selectable links to the user's digital image, wherein the indicia includes the user's digital image of Gandhi et al.  One of ordinary skill in the art would have been motivated to make this modification in order to facilitate ordering of jewelry, (Gandhi et al, [0007])
Schifter and Gandhi et al do not specifically disclose concept of accessing a social media account of a user containing photos;
auto-tagging at least one digital image in the user's social media account to generate one or more tags based on the content of the digital image;
However, Hopper et al specifically teaches concept of accessing a social media account of a user containing photos (joining the network to access user social media related to the event of a user platform account includes captured images, [0016], [0061]-[0063], [0070], [0079], [0081]);
auto-tagging at least one digital image in the user's social media account to generate one or more tags based on the content of the digital image (when user captures images based on user interest pertaining to ie music or any other types of events, system generates social media awareness displaying different user captured images pertaining to ie music or any other types of events for user to select to print relative to user experience of selecting kiosk and/or retail locations, [0057]-[0068]);
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Schifter with concept of accessing an account of a user containing photos; auto-tagging at least one digital image in the user's account to generate one or more tags based on the content of the digital image; associating the one or more tags with the predetermined categories; graphically presenting the categories as selectable links to the user's digital image, wherein the indicia includes the user's digital image of Gandhi et al and concept of accessing a social media account of a user containing photos; auto-tagging at least one digital image in the user's social media account to generate one or more tags based on the content of the digital image of Hopper et al. One of ordinary skill in the art would have been motivated to make this modification in order to improve Photo sharing of digital images has proliferated with the gaining popularity of social media platforms, (Hopper et al, [0003]) 

Regarding claim 15, Schifter discloses method (printing the created, sized artistic creation of the selected image on a sized metal substrate insert 26, which when printed, includes a printing of the selected artistic creation image placed into the selected locket 20, [0004]-[0006], [0020]-[0025]), further comprising: 
(selecting image 12 to be reproduced in a locket, [0018]).

Regarding claim 16, Schifter discloses method for formatting indicia sized for use with jewelry includes (printing the created, sized artistic creation of the selected image on a sized metal substrate insert 26, which when printed, includes a printing of the selected artistic creation image placed into the selected locket 20, [0004]-[0006], [0020]-[0025]): 
editing the digital image to fit in a virtual display frame representative of and corresponding to a physical frame of a locket represented by the selected locket jewelry design (create an artistic creation (editing) of the selected image to fit in an electronic format insert 26 (virtual display frame) of the interior space of the insert 26 of the actual locket jewelry design selected, [0004]-[0006], [0016]-[0025]); and 
generating a cutout layout of the edited indicia on a printable media of a predetermined size, which when printed, includes a reproduction of the selected indicia sized to fit the locket represented by the selected locket jewelry design (printing the created, sized artistic creation of the selected image on a sized metal substrate insert 26, which when printed, includes a printing of the selected artistic creation image placed into the selected locket 20, [0004]-[0006], [0020]-[0025]).
Schifter does not specifically disclose concept of selecting a locket jewelry design from among a plurality of locket jewelry designs of different sizes and shapes;

selecting one category from the plurality of categories; 
selecting a digital image from the selected category;
However, Gandhi et al specifically teaches concept of selecting a locket jewelry design from among a plurality of locket jewelry designs of different sizes and shapes (select a jewel shape among various jewel shapes, such as round, princess, emerald, Asscher, marquise, oval, radiant, pear, heart, cushion, and sizes, [0011]-[0013]);
associating the digital images with a plurality of categories (pop-up window 210 presented to the jewelry customer 102 is associated with jewel shape among various jewel shapes, such as round, princess, emerald, Asscher, marquise, oval, radiant, pear, heart, cushion, and so on, [0011]-[0015], [0021], [0032]); 
selecting one category from the plurality of categories (select a jewel shape among various jewel shapes, such as round, princess, emerald, Asscher, marquise, oval, radiant, pear, heart, cushion, and so on. See FIG. 3. Once a shape selection is made, a suitable icon reflecting the jewel shape appears in the center of the jewel button 204 of customer selected jewelries of interest, [0011]-[0015], [0021], [0032]); 
selecting a digital image from the selected category (When the jewel button 204 is selected, a pop-up window 210 is presented to the jewelry customer 102 allowing her to select a jewel shape among various jewel shapes, such as round, princess, emerald, Asscher, marquise, oval, radiant, pear, heart, cushion, and so on. See FIG. 3. Once a shape selection is made, a suitable icon reflecting the jewel shape appears in the center of the jewel button 204 of customer selected jewelries of interest, [0011]-[0015], [0021], [0032]);
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Schifter with concept of selecting a locket jewelry design from among a plurality of locket jewelry designs of different sizes and shapes; associating the digital images with a plurality of categories; selecting one category from the plurality of categories; selecting a digital image from the selected category of Gandhi et al.  One of ordinary skill in the art would have been motivated to make this modification in order to facilitate ordering of jewelry, (Gandhi et al, [0007])
Schifter and Gandhi et al do not specifically disclose concept of accessing a user's social media account; 
identifying the user's digital images on the user's social media account;
associating the digital images with a plurality of topic categories; 
selecting one topic category from the plurality of topic categories; 
selecting a digital image from the selected topic category;
However, Hopper et al specifically teaches concept of accessing a user's social media account (joining the network to access user social media related to the event of a user platform account, [0016], [0061]-[0063], [0070], [0079], [0081]); 
identifying the user's digital images on the user's social media account (select digital images to print on the social media printer, [0061]-[0063], [0065], [0067]-[0068], [0074]-[0075], [0079], [0081]);
(images of interest pertains to ie music event or any other types of events, [0057]-[0068]); 
selecting one topic category from the plurality of topic categories (select digital image of interest pertaining to ie music event from images of interest pertaining to ie music event or any other types of events, [0057]-[0068]); 
selecting a digital image from the selected topic category (select digital image of interest pertaining to ie music event from selected images of interest pertaining to ie music event or any other types of events, [0057]-[0068]);
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Schifter with concept of selecting a locket jewelry design from among a plurality of locket jewelry designs of different sizes and shapes; associating the digital images with a plurality of categories; selecting one category from the plurality of categories; selecting a digital image from the selected category of Gandhi et al and concept of accessing a user's social media account; identifying the user's digital images on the user's social media account, associating the digital images with a plurality of topic categories; selecting one topic category from the plurality of topic categories; selecting a digital image from the selected topic category of Hopper et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve Photo sharing of digital images has proliferated with the gaining popularity of social media platforms, (Hopper et al, [0003])

Regarding claim 17, Schifter discloses method for formatting indicia sized for use with jewelry includes (printing the created, sized artistic creation of the selected image on a sized metal substrate insert 26, which when printed, includes a printing of the selected artistic creation image placed into the selected locket 20, [0004]-[0006], [0020]-[0025]): 
selecting at least one indicia for reproduction (selecting image 12 to be reproduced in a locket, [0018]); 
editing the selected indicia to fit in a virtual display frame representative of and corresponding to a physical frame of a locket represented by the selected locket jewelry design (create an artistic creation (editing) of the selected image to fit in an electronic format insert 26 (virtual display frame) of the interior space of the insert 26 of the actual locket jewelry design selected, [0004]-[0006], [0016]-[0025]); and 
generating a cutout layout of the edited indicia on a printable media of a predetermined size, which when printed, includes a reproduction of the selected indicia sized to fit the locket represented by the selected locket jewelry design (printing the created, sized artistic creation of the selected image on a sized metal substrate insert 26, which when printed, includes a printing of the selected artistic creation image placed into the selected locket 20, [0004]-[0006], [0020]-[0025]).
Schifter does not specifically disclose concept of selecting a locket jewelry design from among a plurality of locket jewelry designs of different sizes and shapes;

receiving responses from the user to the user-directed queries;
based on the received responses, generating suggested indicia for selection by the user.
However, Gandhi et al specifically teaches concept of selecting a locket jewelry design from among a plurality of locket jewelry designs of different sizes and shapes (select a jewel shape among various jewel shapes, such as round, princess, emerald, Asscher, marquise, oval, radiant, pear, heart, cushion, and sizes, [0011]-[0013]);
generating user-directed queries related to at least one of lifestyle, passions, and interests (When the button 224g is selected to place an order, the mobile application 200 presents a pop-up window 224f querying the jewelry customer 102 to confirm various arrangements of customer selected jewelry arrangements of interest (generating user-directed queries related to at least one interests), [0021], [0028], [0032]);
receiving responses from the user to the user-directed queries (customer places order button is selected, [0028]);
based on the received responses, generating suggested indicia for selection by the user (when customer places order button is selected, the one or more arrangements will be ordered through the system 100, [0028]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Schifter with concept of selecting a locket 
Schifter and Gandhi et al do not specifically disclose concept of generating user-directed queries related to at least one of lifestyle, passions, and interests, and unrelated to the locket jewelry design or locket jewelry selection;
selecting at least one of the suggested indicia for reproduction;
However, Hopper et al specifically teaches concept of generating user-directed queries related to at least one of lifestyle, passions, and interests, and unrelated to the locket jewelry design or locket jewelry selection (when user captures images based on user interest pertaining to ie music or any other types of events, system generates social media awareness displaying different user captured images pertaining to ie music or any other types of events for user to select to print relative to user experience of selecting kiosk and/or retail locations; the images pertaining to ie music or any other types of events are unrelated to the locket jewelry design or locket jewelry selection but, music or any other types of events, [0057]-[0068]);
selecting at least one of the suggested indicia for reproduction (select at least one of the digital images to print on the social media printer, [0061]-[0063], [0065], [0067]-[0068], [0074]-[0075], [0079], [0081]);
 of Hopper et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve Photo sharing of digital images has proliferated with the gaining popularity of social media platforms, (Hopper et al, [0003])

	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schifter (US 2016/0229196) in view of Gandhi et al (US 2011/0307349), Hopper et al (US 2016/0247195) and further in view of Grosz et al (US 2016/0139761)
Regarding claim 7, Schifter discloses method (printing the created, sized artistic creation of the selected image on a sized metal substrate insert 26, which when printed, includes a printing of the selected artistic creation image placed into the selected locket 20, [0004]-[0006], [0020]-[0025]), further comprising: 
(system determines selected image to fit in an electronic format insert 26 (virtual display area), [0004]-[0006], [0016]-[0023]); and 
Schifter, Gandhi et al and Hopper et al do not specifically disclose concept of if it is determined that indicia has not been selected to cover all display areas of the one or more virtual display frames, repeating the selecting, editing, and generating for the additional indicia to generate a cutout layout of the edited additional indicia to cover any uncovered display areas of the one or more virtual display frames.
However, Grosz et al specifically teaches concept of if it is determined that indicia has not been selected to cover all display areas of the one or more virtual display frames, repeating the selecting, editing, and generating for the additional indicia to generate a cutout layout of the edited additional indicia to cover any uncovered display areas of the one or more virtual display frames (fig. 1D, if it is determined that the selected images (indicia) does not take the entire workspace, button 1D406 allows the user to add more images to the workspace of the created montage of the added images to cover the uncovered workspace area of the one or more virtual display frames, [0147]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Schifter with concept of selecting indicia includes selecting a digital image from a user account of a photosharing website of Gandhi et al, concept of accessing a user’s social media account, the user’s social media account having user’s digital images; Selecting indicia for reproduction including selecting one of the digital images of Hopper et al and concept of if it is determined that 

Regarding claim 9, Schifter discloses method (printing the created, sized artistic creation of the selected image on a sized metal substrate insert 26, which when printed, includes a printing of the selected artistic creation image placed into the selected locket 20, [0004]-[0006], [0020]-[0025]), wherein: 
Schifter, Gandhi et al and Hopper et al do not specifically disclose concept of selecting indicia further includes at least one of entering and selecting text.
However, Grosz et al specifically teaches concept of selecting indicia further includes at least one of entering and selecting text (inserting and selecting a number of text slots and their positions on a canvas, [0109]-[0110]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Schifter with concept of selecting indicia includes selecting a digital image from a user account of a photosharing website of Gandhi et al, concept of accessing a user’s social media account, the user’s social media account having user’s digital images; Selecting indicia for reproduction including selecting one of the digital images of Hopper et al and concept of selecting indicia further includes at least one of entering and selecting text of Grosz et al.  One of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677